Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-CV-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own behalf and on behalf of all others similarly situated,

                  Plaintiffs,

   v.

   THE GEO GROUP, INC.,

                  Defendant.


        DECLARATION OF DAWN CEJA IN OPPOSITION TO MOTION TO COMPEL
         UNRESTRICTED VIDEOGRAPHY AND PHOTOGRAPHY OF AURORA ICE
                   PROCESSING CENTER DETENTION CENTER


          I, Dawn Ceja, declare:

          1.      I am employed by the GEO Group, Inc. (“GEO”) as Assistant Warden – Operations

   at the Aurora ICE Processing Center (“APC”). I am over 18 years of age and competent to make

   this declaration. If called to testify as a witness in this matter, I could and would testify truthfully

   to each of the statements in this declaration.

          2.      I have worked at the APC since 1995.



                                                      1
Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 2 of 6




          3.      The APC is a secure facility that houses detainees in the custody of the United

   States Immigrations and Customs Enforcement (“ICE”) who are assigned varying risk

   classification levels, including low, medium low, medium high, and high.

          4.      Requests to tour APC and to use recording devices inside of APC are governed by

   a number of documents related to GEO’s role as a contractor for the federal government, including

   GEO’s operable contract for services with ICE which incorporates by reference the 2016

   Performance Based National Detention Standards (“PBNDS”).

          5.      GEO also has a policy prohibiting third party digital and video recordings of any

   kind unless the required notifications are made and approval is obtained. This policy does not

   restrict GEO’s operational security procedures.

          6.      In accordance with GEO’s contract with ICE, GEO has an obligation to provide a

   secure and safe facility for the detainees it houses as well for employees and other contractors.

          7.      Third party videography and photography poses security and privacy risks for APC,

   the detainees housed at APC, and the staff who work at APC.

          8.      Photography and videography presents a significant risk to operational security,

   including risk of harm to detainees, facility staff and the public as it will allow viewers to

   potentially exploit any perceived weaknesses in operational security.

          9.      Videography and photography could document, among other things, placement of

   personnel throughout the building, the identity of detention officers (which could compromise the

   officers’ safety and security off-site), and physical plant layout including the mechanisms and

   locations for entry and egress from areas of the facility.




                                                     2
Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 3 of 6




          10.       In the past six months alone, the population at APC has increased by approximately

   600 occupants.

          11.       APC currently houses approximately 1400-1500 detainees of varying risk

   classification levels (low, medium low, medium high and high).

          12.       This reinforces the need for heightened security at APC, including the prohibition

   on videography and photography within the facility by guests.

          13.       Specific to videography, I am not aware of any instance where GEO has authorized

   third party video recording during the length of my employment.

          14.       In addition to the legitimate security concerns, the use of videography and

   photography also infringes of the privacy rights of detainees, particularly those seeking sensitive

   benefits, such as asylum, who would be fearful of being recorded or photographed, who are

   currently housed at APC and who are not members of the certified class.

          15.       APC houses detainees who have pending sensitive applications for benefits, such

   as asylum.

          16.       There is no way to separate those detainees during the tour without interfering with

   the daily operations of APC.

          17.       Given the highly-sensitive nature of asylum application process, it is not sufficient

   to simply blur the faces of detainees who are captured in the video because of the grave safety risk

   to the individual detainee’s if any other identifying characteristic is revealed and the individual’s

   location is exposed.

          18.       The detainees currently housed at the APC have not consented to being recorded

   by video or photograph.


                                                      3
Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 4 of 6




          19.     In addition, the APC staff also have privacy interests implicated by Plaintiffs’

   request to video-record and photograph throughout the APC. If the APC staff are publicly

   identified, they and their families face serious risk of harm. Hostility towards ICE and, by

   extension the APC staff, is readily apparent from the protests and demonstrations that have

   occurred at the APC.

          20.     Exhibit D is a true and correct copy of GEO’s policy relating to third party digital

   and video recording.

          I hereby declare that the above statement is true to the best of my knowledge and belief,

   and that I understand it is made as evidence in court and is subject to penalty for perjury.

          Dated: June 20, 2019
                                                     s/Dawn M. Ceja
                                                     Dawn M. Ceja
                                                     Assistant Warden
                                                     The GEO Group, Inc.




                                                    4
Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 5 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify on this 20th day of June, 2019, a true and correct copy of the foregoing

   Declaration of Dawn Ceja in Opposition to Plaintiffs Motion to Compel was e-filed with the

   Court via CM/ECF system which will send notification of such filing via electronic transmission

   to the following:

          TOWARDS JUSTICE
          Alexander Hood, Esq.
          David Hollis Seligman, Esq.
          Juno E. Turner, Esq.
          1410 High Street, Suite 300
          Denver, CO 80218
          david@towardsjustice.org
          alex@towardsjustice.org
          juno@towardsjustice.org

          OUTTEN & GOLDEN LLP
          Rachel W. Dempsey, Esq.
          Adam Koshkin, Esq.
          One California Street, 12th Floor
          San Francisco, CA 94111
          rdempsey@outtengolden.com
          akoshkin@outtengolden.com

          OUTTEN & GOLDEN LLP
          P. David Lopez, Esq.
          601 Massachusetts Avenue, NW
          2nd Floor West Suite
          Washington, DC 20001
          pdl@outtengolden.com

          OUTTEN & GOLDEN, LLP
          Ossai Miazad, Esq.
          Michael J. Scimone
          685 Third Ave., 25th Floor
          New York, NY 10017
          om@outtengolden.com
          mscimone@outtengolden.com



                                                  1
Case 1:14-cv-02887-JLK-MEH Document 187-1 Filed 06/20/19 USDC Colorado Page 6 of 6




         MILSTEIN LAW OFFICE
         Brandt Milstein, Esq.
         1123 Spruce Street
         Boulder, CO 80302
         brandt@milsteinlawoffice.com

         KELMAN BUESCHER, P.C.
         Andrew Turner, Esq.
         600 Grant Street, Suite 825
         Denver, CO 80203
         aturner@laborlawdenver.com

         BURNS, FIGA & WILL, P.C.
         Dana L. Eismeier, Esq.
         Michael Y. Ley, Esq.
         6400 S. Fiddlers Green Circle, Suite 1000
         Greenwood Village, CO 80111
         deismeier@bfwlaw.com
         mley@bfwlaw.com

         R. ANDREW FREE LAW OFFICE
         Robert Andrew Free
         414 Union Street, Suite 900
         Nashville, TN 37209
         Andrew@ImmigrantCivilRights.com

         MEYER LAW OFFICE, P.C.
         Hans Meyer, Esq.
         901 W 10th Avenue, Suite 2A
         Denver, CO 80204
         hans@themeyerlawoffice.com

         Dated this 20th day of June, 2019.

                                                     s/ Carolyn P. Short
                                                     Carolyn P. Short




                                                2
